                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

ERNEST RAYMOND ROBERTS,                         §
          Petitioner,                           §
                                                §     Criminal Action No. 1:17-00178-MGL-1
vs.                                             §     Civil Action No. 1:19-00621-MGL
                                                §
UNITED STATES OF AMERICA,                       §
          Respondent.                           §
                                                §

             ORDER GRANTING RESPONDENT’S MOTION TO DISMISS AND
                   DISMISSING WITH PREJUDICE THE PETITION

I.     INTRODUCTION

       Petitioner Ernest Raymond Roberts (Roberts), proceeding pro se, brought a motion to

vacate his sentence (Roberts’s motion or Petition) alleging ineffective assistance of counsel. The

Court has jurisdiction over this case under 28 U.S.C. § 2255.

       Pending before the Court are Roberts’s motion and Respondent United States of America’s

(Respondent) motion to dismiss. Having carefully considered Roberts’s motion, Respondent’s

motion, Roberts’s response, the record, and the applicable law, it is the judgment of the Court

Respondent’s motion to dismiss will be granted and Roberts’s motion will be dismissed with

prejudice.
II.          FACTUAL AND PROCEDURAL HISTORY

             The grand jury indicted Roberts on one count of possession with intent to distribute

cocaine.        He proceeded to trial, where he was represented by counsel, Jeremy Thompson

(Thompson). During deliberations, the jury sent a note to the Court stating the jury remained

deadlocked after a day of deliberations. The Court, over the objection of Thompson, provided an

Allen charge to the jury. After further deliberations, the jury found Roberts guilty of the charged

offense.

             Thompson represented Roberts at trial and on appeal. In the appeal, Thompson challenged

whether the Court abused its discretion in admitting the drugs into evidence under Federal Rule of

Evidence 901(a). Thompson requested and received transcripts of portions of the trial for the

appeal. The Fourth Circuit affirmed the Court’s ruling on November 13, 2018. Roberts timely

filed this motion on March 1, 2019. Respondent filed its motion to dismiss the Petition and Roberts

filed a response to that motion.



      III.      STANDARD OF REVIEW

             To prevail on a claim of ineffective assistance of counsel, a petitioner must demonstrate

two elements: 1) “counsel’s performance was deficient,” and 2) “the deficient performance

prejudiced the defense.” Strickland v. Washington, 486 U.S. 668, 687 (1984).

             The first element analyzes whether trial counsel provided “reasonably effective

assistance.” Id. “Judicial scrutiny of counsel’s performance must be highly deferential.” Id. at

689. There is “a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id.




                                                     2
         The second element “requires showing that counsel’s errors were so serious as to deprive

the defendant of a fair trial, a trial whose result is reliable.” Id. at 687. The defendant raising an

ineffective assistance challenge has an affirmative obligation to prove prejudice. Id. at 693.



   IV.      DISCUSSION AND ANALYSIS

         Roberts raises two arguments for ineffective assistance of counsel he says requires vacating

his sentence: 1) Thompson neglected to request and receive a full, complete, and accurate transcript

of the trial proceedings for appeal, and 2) Thompson failed to appeal the Court’s language in the

provided Allen charge. Both arguments lack merit and the Court addresses each in turn.

         A. Whether failure to request a full transcript of all trial court proceedings constitutes
            ineffective assistance of counsel

         Roberts argues he received deficient representation for his appeal because Thompson failed

to “take any steps to obtain the full record” from the trial below. Motion to Vacate Sentence at 6.

He alleges Thompson improperly failed to request transcripts of the preliminary jury instructions,

both parties’ opening statements, both sides arguments on defendant’s motion to dismiss at trial,

and both parties’ closing arguments. Memorandum of Law in Support of Petitioner’s Motion to

Vacate at 10.

         The Strickland presumption of reasonable assistance extends to appellate counsel, with

deference provided to counsel’s decision on “which issues were most likely to afford relief on

appeal.” Bell v. Jarvis, 236 F.3d 149, 164 (4th Cir. 2000). “Counsel is not obligated to assert all

nonfrivolous issues on appeal” as the Fourth Circuit recognizes the importance of “selecting the

most promising issues for review.” Id. “Generally, only when ignored issues are clearly stronger

than those presented, will the presumption of effective assistance of counsel be overcome.” Id.




                                                  3
       The record demonstrates Thompson made the reasonable decision to request only certain

relevant transcripts. As trial counsel, he was intimately familiar with the trial proceedings and did

not think there was an appealable issue from the portions of the proceeding Roberts cites.

Thompson Affidavit ¶ 6. There is certainly nothing to indicate a “clearly stronger” appellate issue

resides in the transcripts not requested. Nor has Roberts raised any specific allegation such exists,

merely stating the absence of those transcripts “prevented counsel from being able to raise

instructional errors, substantive errors and cumulative errors on direct appeal.” Response to

Motion to Dismiss at 2.

       The decision to request only certain transcripts was part of the reasonable appellate strategy

effectuated by Thompson. Additionally, Roberts failed to show the transcripts contain anything

capable of changing the outcome of his appeal. Accordingly, Roberts’s argument this decision

constitutes ineffective assistance of counsel fails.

       B. Whether the failure to appeal the Allen charge issue constitutes ineffective assistance
          of counsel

       Roberts also argues he was prejudiced by Thompson’s failure to appeal the Court’s specific

Allen charge given at his trial. As part of that charge, the Court instructed the jury as follows:

       Each juror who finds himself or herself in the minority should reconsider his or her
       views in light of the opinions of the majority. And each juror who finds himself or
       herself in the majority should give equal consideration to the views of the minority.
       No juror should surrender his or her honest conviction as to the weight or effect of
       the evidence solely because of the opinion of his or her fellow jurors, or for the
       mere purpose of returning a verdict.

Trial Transcript from August 29, 2017, at 153:5-12. Roberts argues this improperly departed from

the model instruction. See United States v. Sawyer, 423 F.2d 1335, 1342 n.7 (4th Cir. 1970)

(“[E]ach juror who finds himself in the minority shall reconsider his views in the light of the




                                                  4
opinions of the majority and each juror who finds himself in the majority shall give equal

consideration to the views of the minority.”).

       District Courts have the discretion to provide an Allen charge, when it would not “coerce

the jurors to abandon their views.” United States v. Cornell, 780 F.3d 616, 626 (4th Cir. 2015).

The issue here comes down to the Model’s Instruction’s use of the term “shall” and the Court’s

use of the term “should.”

       Although Thompson states “[t]o the extent that there is a meaningful difference between

the words ‘should’ and ‘shall,’ the difference favors the Defendant[,]” Thompson Affidavit ¶ 8,

the Court concludes there is no meaningful difference between the two words at all. See Shall,

Black’s Law Dictionary (11th ed. 2019) (defining shall as should).

       Thompson made the reasonable decision an appellate challenge of the Allen charge issue

would be unfruitful. Further, Roberts fails to demonstrate an appeal on the issue would have been

successful. The proposed change by Roberts would have no substantive effect on the Allen charge

and therefore the Court is confident appellate review would affirm the charge.



V.     CONCLUSION

       Accordingly, Respondent’s motion to dismiss is GRANTED, and the Petition is

DISMISSED WITH PREJUDICE.

       To the extent Roberts requests a certificate of appealability from this Court, that certificate

is DENIED.




                                                 5
       IT IS SO ORDERED.

       Signed this 24th day of October 2019 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                        *****
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                6
